Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 5, 2014

                                    No. 04-14-00035-CR

                                Stephen Anthony BERNAL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR7017
                         Honorable Olin B. Strauss, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on February 5, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk